DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 33, 41, 43, 44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0105166 A1) in view of Moon-il Lee et al (US 2016/0043849 A1).
Consider claim 25:
Lee discloses a radio access method (see Fig. 1A and paragraphs 0014-0015, where Lee describes a user equipment WTRU that wirelessly receives signals from a base station eNB
receiving, by user equipment (UE), a signal set from a base station, wherein the signal set comprises a broadcast signal on a physical broadcast channel (PBCH) (see paragraph 0068, where Lee describes that the user equipment WTRU receives information from the physical broadcast channel (PBCH)) and a synchronization signal (see paragraph 0095, where Lee describes that the user equipment WTRU also receives synchronization signals),
wherein the broadcast signal comprises indication information, and wherein the indication information is used to indicate to the UE whether a system information block 1 (SIB 1) needs to be received by the UE after receiving the signal set (see paragraph 0068, where Lee describes that the user equipment WTRU uses the information from the PBCH to determine whether to receive a coverage enhancement system information block CE-SIB; see paragraph 0044, where Lee describes that a SIB may be a system information block type 1 (SIB1)); and
after receiving the signal set from the base station: receiving, by the UE, the SIB 1 from the base station when the UE determines that the SIB 1 needs to be received according to the indication information (see paragraph 0068, where Lee describes that the user equipment WTRU uses the information from the PBCH to determine the reception of the CE-SIB); and 
determining, by the UE, not to receive the SIB 1 from the base station when the UE determines that the SIB 1 does not need to be received according to the indication information (see paragraph 0068, where Lee describes that the user equipment WTRU uses the information from the PBCH to determine whether to receive the CE-SIB).
 subframe from a base station, wherein the signal set comprises a broadcast signal on a PBCH.
Moon-il Lee teaches: a signal set in a subframe from a base station, wherein the signal set comprises a broadcast signal on a PBCH (see Fig. 8A and paragraphs 0110-0111, where Moon-il Lee describes that a user equipment (UE), receives signals from a base station; see paragraph 0047, where Moon-il Lee describes that the UE may receive type-1 EPDCCH CSS supporting sub-frames from PBCH; see paragraph 0049, where Moon-il Lee describes that the UE also receives signal from a synchronization channel; see paragraph 0047, where Moon-il Lee describes that the UE receives the type-1 EPDCCH CSS supporting sub-frames from PBCH and may start monitoring type-1 DCIs transmitted in the type-1 EPDCCH CSS, and from the type-1 EPDCCH CSS, the UE may receive an SIB, therefore, the type-1 EPDCCH CSS supporting sub-frames from PBCH indicates to the UE that a SIB needs to be received by the UE after receiving the type-1 EPDCCH CSS supporting sub-frames; see paragraph 0099, where Moon-il Lee describes that the SIB comprises SIB-1).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a signal set in a subframe from a base station, wherein the signal set comprises a broadcast signal on a PBCH, as taught by Moon-il Lee to modify the method of Lee in order to support specific type DCI, as discussed by Moon-il Lee (see paragraph 0045).
Consider claim 33:
Lee discloses a communication device (see Fig. 1A and paragraphs 0014-0015, where Lee describes a user equipment WTRU that wirelessly communicates with a base station eNB), comprising at least one processor, a memory, and a transceiver (see Fig. 1B and paragraphs 0025-0027, where Lee describes that the user equipment WTRU comprises a processor 118, memories 130 and 132, and a transceiver 120), wherein:
the memory is configured to store an instruction; and the at least one processor is configured to execute the instruction stored in the memory to control the transceiver to receive and send signals, and when the at least one processor executes the instruction stored in the memory (see Fig. 1B and paragraphs 0030, where Lee describes that the processor 118 receive information from the memories to control the transceiver 120), the communication device is configured to:
receive a signal set from a base station, wherein the signal set comprises a broadcast signal on a physical broadcast channel (PBCH) (see paragraph 0068, where Lee describes that the user equipment WTRU receives information from the physical broadcast channel (PBCH)) and a synchronization signal (see paragraph 0095, where Lee describes that the user equipment WTRU also receives synchronization signals),
wherein the broadcast signal comprises indication information, and wherein the indication information is used to indicate to the communication device whether a system information block 1 (SIB 1) needs to be received by the communication device after receiving the signal set (see paragraph 0068, where Lee describes that the user equipment WTRU uses the information from the PBCH to determine whether to receive a coverage enhancement system information block CE-SIB; see paragraph 0044, where Lee describes that a SIB may be a system information block type 1 (SIB1)
after receiving the signal set from the base station: receiving the SIB 1 from the base station when the communication device determines that the SIB 1 needs to be received according to the indication information (see paragraph 0068, where Lee describes that the user equipment WTRU uses the information from the PBCH to determine the reception of the CE-SIB); and 
determining not to receive the SIB 1 from the base station when the communication device determines that the SIB 1 does not need to be received according to the indication information (see paragraph 0068, where Lee describes that the user equipment WTRU uses the information from the PBCH to determine whether to receive the CE-SIB).
Lee does not explicitly disclose: a signal set in a sub-frame from a base station, wherein the signal set comprises a broadcast signal on a PBCH.
Moon-il Lee teaches: a signal set in a sub-frame from a base station, wherein the signal set comprises a broadcast signal on a PBCH (see Fig. 8A and paragraphs 0110-0111, where Moon-il Lee describes that a user equipment (UE), receives signals from a base station; see paragraph 0047, where Moon-il Lee describes that the UE may receive type-1 EPDCCH CSS supporting sub-frames from PBCH; see paragraph 0049, where Moon-il Lee describes that the UE also receives signal from a synchronization channel; see paragraph 0047, where Moon-il Lee describes that the UE receives the type-1 EPDCCH CSS supporting sub-frames from PBCH and may start monitoring type-1 DCIs transmitted in the type-1 EPDCCH CSS, and from the type-1 EPDCCH CSS, the UE may receive an SIB, therefore, the type-1 EPDCCH CSS supporting sub-frames from PBCH indicates to the UE that a SIB needs to be received by the UE after receiving the type-1 EPDCCH CSS supporting sub-frames; see paragraph 0099, where Moon-il Lee describes that the SIB comprises SIB-1).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a signal set in a subframe from a base station, wherein the signal set comprises a broadcast signal on a PBCH, as taught by Moon-il Lee to modify the method of Lee in order to support specific type DCI, as discussed by Moon-il Lee (see paragraph 0045).
Consider claim 44:
Lee discloses a non-transitory computer-readable storage media comprising instructions which, when executed by one or more processors, cause the one or more processors to perform operations (see Fig. 1B and paragraph 0030, where Lee describes a non-removable memory 130 which may be a hard disk, thus a non-transitory machine-readable storage medium, the memory 130 is accessed by a processor 118) comprising:
receiving, by user equipment (UE), a signal set from a base station, wherein the signal set comprises a broadcast signal on a physical broadcast channel (PBCH) (see paragraph 0068, where Lee describes that the user equipment WTRU receives information from the physical broadcast channel (PBCH)) and a synchronization signal (see paragraph 0095, where Lee describes that the user equipment WTRU also receives synchronization signals),
wherein the broadcast signal comprises indication information, and wherein the indication information is used to indicate to the UE whether a system information block 1 (SIB 1) needs to be received by the UE after receiving the signal set (see paragraph 0068, where Lee describes that the user equipment WTRU uses the information from the PBCH to determine whether to receive a coverage enhancement system information block CE-SIB; see paragraph 0044, where Lee describes that a SIB may be a system information block type 1 (SIB1)); and
after receiving the signal set from the base station: receiving, by the UE, the SIB 1 from the base station when the UE determines that the SIB 1 needs to be received according to the indication information (see paragraph 0068, where Lee describes that the user equipment WTRU uses the information from the PBCH to determine the reception of the CE-SIB); and 
determining, by the UE, not to receive the SIB 1 from the base station when the UE determines that the SIB 1 does not need to be received according to the indication information (see paragraph 0068, where Lee describes that the user equipment WTRU uses the information from the PBCH to determine whether to receive the CE-SIB).
Lee does not explicitly disclose: a signal set in a sub-frame from a base station, wherein the signal set comprises a broadcast signal on a PBCH.
Moon-il Lee teaches: a signal set in a sub-frame from a base station, wherein the signal set comprises a broadcast signal on a PBCH (see Fig. 8A and paragraphs 0110-0111, where Moon-il Lee describes that a user equipment (UE), receives signals from a base station; see paragraph 0047, where Moon-il Lee describes that the UE may receive type-1 EPDCCH CSS supporting sub-frames from PBCH; see paragraph 0049, where Moon-il Lee describes that the UE also receives signal from a synchronization channel; see paragraph 0047, where Moon-il Lee describes that the UE receives the type-1 EPDCCH CSS supporting sub-frames from PBCH and may start monitoring type-1 DCIs transmitted in the type-1 EPDCCH CSS, and from the type-1 EPDCCH CSS, the UE may receive an SIB, therefore, the type-1 EPDCCH CSS supporting sub-frames from PBCH indicates to the UE that a SIB needs to be received by the UE after receiving the type-1 EPDCCH CSS supporting sub-frames; see paragraph 0099, where Moon-il Lee describes that the SIB comprises SIB-1).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a signal set in a subframe from a base station, wherein the signal set comprises a broadcast signal on a PBCH, as taught by Moon-il Lee to modify the method of Lee in order to support specific type DCI, as discussed by Moon-il Lee (see paragraph 0045).
Consider claims 41, 43 and 48:
Lee in view of Moon-il Lee discloses the invention according to claims 25, 33 and 44 above. Lee discloses: the signal set is one of multiple signal sets (see paragraph 0068, where Lee describes that the user equipment WTRU receives information from the PBCH, receives CE-system information block on a physical downlink shared channel (PDSCH), and receives one or more parameters for the reception of the CE-SIB).

Claims 26, 34 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0105166 A1) in view of Moon-il Lee et al (US 2016/0043849 A1), as applied to claims 25, 33 and 44 above, and further in view of Ju-Mi Lee et al (US 2010/0260156 A1).
Consider claims 26, 34 and 45:
Lee in view of Moon-il Lee discloses the invention according to claims 25, 33 and 44 above. Lee discloses the synchronization signal (see paragraph 0095, where Lee describes that the user equipment receives synchronization signals). 

Ju-Mi Lee teaches: a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (see paragraph 0051, where Ju-Mi Lee describes that the synchronization signal includes a Primary Synchronization Signal(PSS) and a Secondary Synchronization Signal (SSS)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), as taught by Ju-Mi Lee to modify the method of Lee in order to prevent a deterioration of system performance, as discussed by Ju-Mi Lee (see paragraph 0007).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0105166 A1) in view of Moon-il Lee et al (US 2016/0043849 A1) and Ju-Mi Lee et al (US 2010/0260156 A1), as applied to claim 26 above, and further in view of Li et al (US 2013/0272220 A1).
Consider claim 50:
Lee in view of Moon-il Lee and Ju-Mi Lee discloses the method according to claim 26 above. Lee does not specifically disclose: (1), different sequences of the PSS and the SSS are used to indicate to the UE whether the SIB 1 needs to be sent; and (2), the signal set is carried in a first beam of multiple beams, and the SIB 1 needs to be sent on the first beam.
Regarding (1), Ju-Mi Lee teaches: different sequences of the PSS and the SSS are used to indicate to the UE whether the SIB 1 needs to be sent (see paragraph 0048, where Ju-Mi Lee describes that an mobile station (MS) checks the existence of the SIB-IW signal using synchronization signal received from a subordinate base station (BS); see paragraph 0051, where Ju-Mi Lee describes that the MS has to detect a synchronization signal of a subordinate BS so as to receive SIB-IW, the synchronization signal includes a Primary Synchronization Signal(PSS) and a Secondary Synchronization Signal (SSS); see paragraph 0041, where Ju-Mi Lee describes that the SIB-IW is SIBx; see Fig. 4B and paragraph 0080, where Ju-Mi Lee describes different sub-frames of the PSS and the SSS are transmitted).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: different sequences of the PSS and the SSS are used to indicate to the UE whether the SIB 1 needs to be sent, as taught by Ju-Mi Lee to modify the method of Lee in order to prevent a deterioration of system performance, as discussed by Ju-Mi Lee (see paragraph 0007).
Regarding (2), Li teaches: a signal set is carried in a first beam of multiple beams, and SIB 1 needs to be sent on the first beam (see paragraph 0161, where Li describes that beams for transmitting SIBs can be the same as beams for transmitting PBCH; see paragraph 0160, where Li describes that the SIBs include SIB1).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the signal set is carried in a first beam of multiple beams, and the SIB 1 needs to be sent on the first beam, as taught by Li to modify the method of Lee in order to improve radio interface efficiency, as discussed by Li (see paragraph 0003).

Claims 49, 52 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0105166 A1) in view of Moon-il Lee et al (US 2016/0043849 A1), as applied to claim 25 above, and further in view of Xu et al (US 2015/0124688 A1).
Consider claim 49:
Lee in view of Moon-il Lee discloses the method according to claim 25 above. Lee does not specifically disclose: the signal set is carried in a first beam of multiple beams, wherein the multiple beams are multiple narrow beams sent separately, and wherein each beam of the multiple beams comprises a corresponding synchronization signal and a corresponding PBCH.
	Xu teaches: the signal set is carried in a first beam of multiple beams, wherein the multiple beams are multiple narrow beams sent separately (see Fig. 12 and paragraph 0112, where Xu describes that a UE receives narrow beams 1220-1227), and wherein each beam of the multiple beams comprises a corresponding synchronization signal and a corresponding PBCH (see paragraph 0065, where Xu describes that PBCH signal and PSS (primary synchronization signal) are mapped into a narrow beam).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the signal set is carried in a first beam of multiple beams, wherein the multiple beams are multiple narrow beams sent separately, and wherein each beam of the multiple beams comprises a corresponding synchronization signal and a corresponding PBCH, as taught by Xu to modify the method of Lee in order to increase signal-to-noise ratio at the receiver UE, as discussed by Xu (see paragraph 0112).
Consider claim 52:
Lee in view of Moon-il Lee discloses the method according to claim 25 above. Lee does not specifically disclose: the signal set is carried in a first beam of multiple beams.
see paragraph 0065, where Xu describes that PBCH signal and PSS (primary synchronization signal) are mapped into a narrow beam).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the signal set is carried in a first beam of multiple beams, as taught by Xu to modify the method of Lee in order to increase signal-to-noise ratio at the receiver UE, as discussed by Xu (see paragraph 0112).
Consider claim 56:
Lee in view of Moon-il Lee discloses the method according to claim 25 above. Lee does not specifically disclose: downlink communication between the base station and the UE is performed by using a narrow beam.
Xu teaches: a downlink communication between a base station and a UE is performed by using a narrow beam (see Fig. 12 and paragraph 0112, where Xu describes that a UE receives narrow beams 1220-1227 from a base station).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: downlink communication between the base station and the UE is performed by using a narrow beam, as taught by Xu to modify the method of Lee in order to increase signal-to-noise ratio at the receiver UE, as discussed by Xu (see paragraph 0112).

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0105166 A1) in view of Moon-il Lee et al (US 2016/0043849 A1), as applied to claim 25 above, and further in view of You et al (US 2015/0257173 A1).
Consider claim 51:
Lee in view of Moon-il Lee discloses the method according to claim 25 above. Lee does not specifically disclose: the indication information is carried in one bit of the PBCH.
You teaches: the indication information is carried in one bit of the PBCH (see paragraph 0237, where You describes that a UE may receive an SIB based on information on the transmission position of the SIB, which may be contained in a reserved bit of the legacy PBCH).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the indication information is carried in one bit of the PBCH, as taught by You to modify the method of Lee in order to efficiently transmit control information, as discussed by You (see paragraph 0005).

Claims 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0105166 A1) in view of Moon-il Lee et al (US 2016/0043849 A1) and Xu et al (US 2015/0124688 A1), as applied to claim 52 above, and further in view of Li et al (US 2013/0272220 A1).
Consider claim 53:
Lee in view of Moon-il Lee and Xu discloses the method according to claim 52 above. Lee discloses: receiving, by the UE, the SIB 1 from the base station when the UE determines that the SIB 1 needs to be received according to the indication information (see paragraph 0068, where Lee describes that the user equipment WTRU uses the information from the PBCH to determine the reception of the CE-SIB), and determining, by the UE, not to receive the SIB 1 from the base station when the UE determines that the SIB 1 does not need to be received according to the indication information (see paragraph 0068, where Lee describes that the user equipment WTRU uses the information from the PBCH to determine whether to receive the CE-SIB).
Lee does not specifically disclose: receiving the SIB 1 in the first beam.
Li teaches: receiving a SIB 1 in a first beam (see paragraph 0161, where Li describes that a mobile station receives SIBs from a base station over a beam; see paragraph 0160, where Li describes that the SIBs include SIB 1).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: receiving the SIB 1 in the first beam, as taught by Li to modify the method of Lee in order to improve radio interface efficiency, as discussed by Li (see paragraph 0003).
Consider claim 54:
Lee in view of Moon-il Lee and Xu discloses the method according to claim 52 above. Lee discloses: the indication information is used to indicate to the UE whether the SIB 1 needs to be received by the UE after receiving the signal set comprises that the indication information is used to indicate to the UE whether the SIB 1 is sent (see paragraph 0068, where Lee describes that the user equipment WTRU uses the information from the PBCH to determine whether to receive a coverage enhancement system information block CE-SIB; see paragraph 0044, where Lee describes that a SIB may be a system information block type 1 (SIB1)). 
Lee does not specifically disclose: the SIB 1 is sent on the first beam.
Li teaches: a SIB 1 is sent on a first beam (see paragraph 0161, where Li describes that a mobile station receives SIBs from a base station over a beam; see paragraph 0160, where Li describes that the SIBs include SIB 1).
before the effective filing date of the claimed invention to include: the SIB 1 is sent on the first beam, as taught by Li to modify the method of Lee in order to improve radio interface efficiency, as discussed by Li (see paragraph 0003).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0105166 A1) in view of Moon-il Lee et al (US 2016/0043849 A1) and Xu et al (US 2015/0124688 A1), as applied to claim 52 above, and further in view of Hui et al (US 2013/0017855 A1).
Consider claim 55:
Lee in view of Moon-il Lee and Xu discloses the method according to claim 52 above. Lee does not specifically disclose: the first beam is randomly selected from the multiple beams. 
Hui teaches: a first beam is randomly selected from multiple beams (see paragraph 0032, where Hui describes allowing each base station to randomly select which beam to use to transmit signal to its user).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the first beam is randomly selected from the multiple beams, as taught by Hui to modify the method of Lee in order to have optimization efficiently, as discussed by Hui (see paragraph 0032).

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0105166 A1) in view of Moon-il Lee et al (US 2016/0043849 A1), as applied to claim 25 above, and further in view of Matsuo et al (US 2008/0095287 A1).
Consider claim 57:
Lee in view of Moon-il Lee discloses the method according to claim 25 above. Lee does not specifically disclose: the signal set is carried in every two consecutive symbols of the subframe.
Matsuo teaches: a signal set is carried in every two consecutive symbols of a subframe (see Fig. 33 and paragraph 0135, where Matsuo describes that pilot symbols P1 and P2 are alternately arranged every two symbols in a frame configuration).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the signal set is carried in every two consecutive symbols of the subframe, as taught by Matsuo to modify the method of Lee in order to improve accuracy of frame timing detection, as discussed by Matsuo (see paragraph 0135).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147.  The examiner can normally be reached on 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LIHONG YU/Primary Examiner, Art Unit 2631